Citation Nr: 0813874	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  02-08 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disability.

2.  Entitlement to service connection for drug dependency.

3.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Mother




ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1979 to April 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 determination by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran and his mother testified at a personal 
hearing at the RO in July 2000.  The veteran failed to report 
for another RO hearing scheduled in March 2003.  This matter 
was previously before the Board and was remanded in October 
2003 and February 2006.


FINDINGS OF FACT

1.  Schizophrenia was manifested during the veteran's active 
duty service.

2.  Drug dependency was not manifested during the veteran's 
active duty service, nor is it the result of a service-
connected disability. 

3.  The veteran's service-connected hypertension requires 
continuous medication for control; but systolic pressure has 
been predominantly less than 160, and historically and 
through the present, diastolic pressure has been 
predominantly less than 100.


CONCLUSIONS OF LAW

1.  Schizophrenia was incurred during the veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  Drug dependency was not incurred in or aggravated by the 
veteran's active duty service, nor is it secondary to a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  The criteria for entitlement to a compensable disability 
evaluation for the veteran's service-connected hypertension 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.104, Diagnostic Code 7101 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

With respect to the issue of entitlement to service 
connection for psychiatric disability, in light of the 
favorable decision as it relates to this issue, the 
satisfaction of VCAA requirements is rendered moot. 

With respect to the remaining issues on appeal, the record 
shows that in March 2001, April 2003, May 2004, December 2004 
and July 2006 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought on appeal.  The appellant was also 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet.App. 183 (2002); Charles v. Principi, 16 Vet.App. 370 
(2002).

The Board also notes that the December 2004 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 2, to submit any evidence or 
information that he may have pertaining to his claim.  The 
Board concludes that the requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review to send out additional VCAA 
notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in March 2001, which was prior to the 
September 2001 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issues on appeal in the subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
issues on appeal, but there has been no notice of the types 
of evidence necessary to establish a disability rating or 
effective date.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In that 
regard, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for a 
compensable rating for hypertension and service connection 
for drug dependency, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

With respect to the issue of service connection for a 
psychiatric disability, it is anticipated that the RO will 
ensure compliance with respect to the disability evaluation 
and the effective-date elements when effectuating the Board's 
decision.

With respect to the issue concerning hypertension, the Board 
notes that for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices informed the veteran 
that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in his notice of disagreement and substantive 
appeal, the veteran specifically addressed his hypertension 
and his incapability to control it   demonstrating that he 
had actual knowledge of the requirements for a compensable 
rating.  Further, the veteran is represented by a state 
service organization, which would have actual knowledge of 
the information necessary to substantiate the veteran's 
claim.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for a compensable rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993). 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records, VA treatment records, private 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in December 2006 and 
February 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 

II.  Service Connection for a Psychiatric Disability and Drug 
Dependency

The veteran is claiming entitlement to service connection for 
a psychiatric disability and drug dependency.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §, 1131; 38 C.F.R. § 3.303.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities, 
such as psychoses, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For purposes of the analyses below, the Board notes that 
Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, 
§ 8052, 104 Stat. 1388, 1388- 91, prohibits, effective for 
claims filed as in the instant case after October 31, 1990, 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that there can be service 
connection for compensation for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, his 
or her service-connected disability.  Allen v. Principi, 237 
F.3d 1368 (Fed. Cir. 2001).  However, the Federal Circuit 
indicated that veterans could only recover if they can 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Id. at 1381.  The Federal 
Circuit further stated that such compensation would only 
result "where there is clear medical evidence establishing 
that the alcohol or drug abuse disability is indeed caused by 
a veteran's primary service-connected disability, and where 
the alcohol or drug abuse disability is not due to willful 
wrongdoing."  Id.

Service medical records include a March 1983 Medical Board 
Report, which showed a diagnosis of schizophreniform 
disorder.  The accompanying examination report showed that 
the veteran denied any history of drug abuse.  The report 
showed a diagnosis of schizophreniform disorder manifested by 
bizarre delusion, grandiose delusion, incoherent loosening of 
associations, blunted affect, disorganized behavior.  In 
April 1983, based on this diagnosis, a Physical Evaluation 
Board found that the veteran was unable to reasonably fulfill 
the purpose of his assignment on active duty and recommended 
temporary retirement.  Service medical records are silent 
with respect to any instances of substance abuse.  

In August 1983, the veteran was hospitalized at the VA and 
the diagnosis was bipolar disorder, manic phase.  The veteran 
was quite psychotic at the time of admission.  Subsequently, 
in a September 1983 rating decision, the RO awarded service 
connection for bipolar disorder.  

A follow up July 1984 TDRL service evaluation showed that the 
veteran reported drinking a beer or two a day, but denied any 
illegal drug abuse.  The examiner diagnosed the veteran with 
schizophrenia, paranoid type, in remission.  Continuation of 
TDRL status was recommended.  

A June 1985 VA examination showed that the veteran was 
currently an in-patient in the psychiatric ward at the VA 
hospital.  The examiner noted that the veteran provided a 
history of drug abuse, some of the hallucinogenic type, in 
1983 while still in service.  The examiner noted that the 
inpatient chart showed working diagnoses of cannabis abuse 
and paranoid personality.  The diagnostic impression was a 
personality disorder, manifested by mild to moderate paranoid 
tendencies, poor impulse control, and general immaturity.  A 
May to June 1985 VA hospital report showed questionable 
schizophrenia, and the discharge diagnosis was marijuana 
abuse and paranoid.  The veteran gave a history of daily 
alcohol and marijuana use.  

Another TDRL service evaluation in November 1985 showed the 
same diagnosis of schizophrenia, paranoid type, in remission, 
and again indicated that the veteran was not qualified for 
worldwide duty. 
 
A February 1986 VA hospital report showed that the veteran 
reported smoking marijuana for the past seven months, and 
using cocaine for the past three months.  A March to April 
1986 VA hospital report showed schizophreniform disorder, and 
a discharge diagnosis of organic personality syndrome, 
cocaine abuse and cannabis dependence.  A July to August 1986 
VA hospital report again showed cannabis dependency. 

In September 1986, the RO severed service connection for 
bipolar disorder as it found that this diagnosis was a 
mistake and that schizophreniform disorder was a condition 
that lasted less than six months and was due to the veteran's 
own willful misconduct. 
 
A March 1988 VA hospital report showed a diagnosis of cocaine 
dependence.  The veteran reported cocaine use for three years 
and marijuana use for five years.  Follow-up VA treatment 
records, both in-patient and outpatient, showed continuing 
diagnoses of substance abuse as well as chronic paranoid 
schizophrenia.  At times, there was some question as to 
whether the veteran had schizophrenia or drug-induced 
psychosis.  Significantly, a May 2007 VA treatment record 
showed that the veteran had a long history of cocaine 
dependence and noted that he previously carried a diagnosis 
of schizophrenia, though since 1995, that diagnosis had 
seldom been used, if ever, presumably because symptoms were 
felt to be secondary to substance abuse.  Nevertheless, upon 
review of the VA treatment records, it appears that for the 
most part, the veteran still carried a dual diagnosis.  

An October 1999 private hospital record showed a diagnosis of 
bipolar disorder, manic with delusions and hallucinations and 
polysubstance abuse.  Treatment records from the Texas 
Department of Criminal Justice (TDCJ) showed that the veteran 
was ordered to attend mental health group therapy and had a 
diagnosis of schizophrenia, paranoid type.  

At the July 2000 RO hearing, the veteran's mother testified 
that the veteran was discharged because he was schizophrenic 
and that he had been in and out of facilities since service. 

The veteran was afforded a VA psychiatric examination in 
February 2007.  The examiner diagnosed the veteran with 
polysubstance dependence and schizophrenic, chronic paranoid 
type.  The examiner noted that these were two diagnoses 
representing separate issues.  However, the veteran's 
psychosis may stem from his substance dependency.  It was 
impossible for the examiner to determine which came first, 
the veteran's schizophrenia or his substance dependence.  
However, the examiner observed that it should be stated that 
form 2507 indicated that he was boarded out of the military 
for schizophrenia, chronic paranoid type.  The veteran 
exhibited signs and symptoms of chronic paranoid 
schizophrenia and could be considered severely disturbed.  

Based on the medical evidence of record, the Board finds that 
service connection for schizophrenia is warranted.  Service 
medical records showed that the veteran was placed on 
temporary retirement due to a diagnosis of schizophreniform.  
Significantly, service medical records are silent with 
respect to any findings of substance abuse in service.  The 
Medical Evaluation Board reported none and the veteran 
specifically denied drug abuse during the examination.  
Follow up service evaluations showed a continuing diagnosis 
of chronic paranoid schizophrenia, albeit, in remission.  
Although, the veteran's drug dependency and schizophrenia 
appear to have become intertwined for treatment purposes, the 
veteran continued to have mental health treatment since 
service so there is evidence of a continuity of pertinent 
symptomatology.  Importantly, the February 2007 VA 
examination clearly stated that the veteran had a separate 
diagnosis of schizophrenia and observed that he was boarded 
out of the military for chronic paranoid type schizophrenia.  
Thus, when resolving all benefit of the doubt in favor of the 
veteran, service connection for schizophrenia is granted.  
38 U.S.C.A.  § 5107(b).  

Lastly, with respect to the issue of service connection for 
drug dependency, as noted above, service connection for 
substance abuse is generally not allowed by law.  See 38 
U.S.C.A.  § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).   However, as 
previously noted, if the substance abuse was acquired as a 
result of a service-connected disability, then service-
connection is available.  See Allen v. Principi, 237 F.3d 
1368 (Fed Cir. 2001).  Nevertheless, there is no medical 
evidence linking the veteran's substance abuse to his 
schizophrenia or his service-connected hypertension.  To 
determine that the veteran's drug dependency was the result 
of  his service-connected disabilities would be speculative.  
The February 2007 VA examiner clearly stated that it was 
impossible to determine whether the drug dependency or 
schizophrenia came first.  The Board observes here that 
medical opinions, which are speculative, cannot be used to 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Beausoleil v. Brown, 8 Vet. App. 459, 462 (1996); 
Libertine v. Brown, 9 Vet.App. 521, 523 (1996).   The Federal 
Circuit in Allen held that there must be "clear medical 
evidence" that the substance abuse was secondary to the 
service-connected disability, which is not the case in the 
instant matter.  Thus, service connection for drug dependency 
is not warranted.  

III.  Compensable Rating for Hypertension

The present appeal also involves the veteran's claim that the 
severity of his hypertension warrants a compensable 
disability rating.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

The veteran's service connected hypertension has been rated 
by the RO as noncompensable under the provisions of 
Diagnostic Code 7101 for hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  38 C.F.R. 
§ 4.104.  According to Diagnostic Code 7101, a 60 percent 
rating is warranted if the diastolic pressure is 
predominantly 130 or more, a 40 percent rating is assigned if 
the diastolic pressure is predominantly 120 or more, a 20 
percent rating is warranted when the diastolic pressure is 
predominantly 110 or more or systolic pressure is 
predominantly 200 or more, and a 10 percent rating is 
assigned if the diastolic pressure is predominantly 100 or 
more or systolic pressure is predominantly 160 or more, or 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.

VA treatment records and records from the Texas Department of 
Criminal Justice (TDCJ) have been reviewed and associated 
with the claims file.  Out of approximately 36 blood pressure 
readings, only three showed a systolic reading of 160 or 
more.  In sum, a March 2001 VA treatment record showed a 
reading of 165/82, a November 2003 TDCJ record showed a 
reading of 180/96, and December 2006 VA treatment record 
showed a reading of 160/87.  Further, approximately only 
three showed diastolic readings of 100 or more.  A July 2000 
VA record showed a blood pressure reading of 152/103, an 
August 2000 record showed a blood pressure reading of 136/103 
and a January TDCJ record showed a reading of 159/104.   

The veteran was afforded a VA examination in December 2006.  
The veteran had no symptoms associated with his hypertension.  
However, the examiner noted that the veteran was currently on 
several medications for his hypertension, with no side 
affects from medications.  His blood pressure readings at the 
examination were 123/64, 128/70 and 120/78.  The diagnosis 
was hypertension, essential, currently controlled on oral 
medication.  A January 2007 addendum to the examination 
showed that he had reviewed the claims file and it was 
consistent with his examination.  The diagnosis was still 
hypertension-essential, well controlled on medication.  

Given that the claims file was reviewed by the examiner and 
the examination report sets forth detailed examination 
findings in a manner which allows for informed appellate 
review under applicable VA laws and regulations, the Board 
finds the examination to be sufficient for rating purposes.  

Therefore, based on the medical evidence of record, out of 
approximately 39 readings, including the three done at the VA 
examination, approximately only three have showed diastolic 
pressure over 100, and approximately only three have showed 
systolic pressure over 160.  The Board notes that neither the 
veteran nor his representative have specifically pointed to 
any blood pressure readings that predominantly showed 
systolic pressure at 160 or more or diastolic pressure at 100 
or more.   

The Board must conclude that the medical evidence does not 
demonstrate that the veteran's hypertension more nearly 
approximates diastolic pressure predominantly 100 or more, or 
systolic pressure predominantly 160 or more, as contemplated 
by a 10 percent rating under Diagnostic Code 7101.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101.  Even though there have been a 
few instances where the veteran's diastolic pressure was over 
100 and systolic pressure over 160 during the applicable time 
period, this does not constitute a "predominant" reading of 
diastolic pressure of 100 or more or systolic pressure of 
160, as contemplated by the rating criteria.  Upon review of 
the entirety of the veteran's blood pressure readings taken, 
the diastolic pressure is predominantly below 100 and 
systolic is predominantly below 160.  Moreover, while the 
medical evidence does show that the veteran requires 
continuous medication to control his hypertension, the 
veteran does not have a history of diastolic pressure 
predominantly 100 or more, either before or since he was 
placed on medication for hypertension.  As a result, the 
evidence does not meet the criteria for a rating in excess of 
10 percent.  Thus, a preponderance of the evidence is against 
the veteran's claim for a compensable disability rating for 
hypertension.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).


ORDER

Service connection for schizophrenia is warranted.  To that 
extent, the appeal is granted, subject to the law and 
regulations governing the payment of monetary benefits.   

Service connection for drug dependency is not warranted.  To 
that extent, the appeal is denied. 

A compensable rating for hypertension is not warranted.  To 
that extent, the appeal is denied.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


